Title: To Thomas Jefferson from David Austin, 19 January 1802
From: Austin, David
To: Jefferson, Thomas


          
            Respected Sir.
            Washington Jany 19th. A.D. 1801 [i.e. 1802]
          
          It is painful to me to pierce a man of your natural good dispositions, even with the truth. But who can, with good conscience refrain, when the language of providence is so plain?—
          In the matter of a successor to my Hond. father, you refused my counsel: & it called forth more smoke, than you have been able, to this day, to dispel. The more you strove against the fire that arose, the more it burned.
          In the matter of Mr. Dawson, you gained no credit; and lost the total honor of that National operation, on a pacific scale which I prayed you to give me commission to produce.
          In the matter of the Meditn. expedition, you received not my counsel, & what is the consequence? Are your kind & tender methods, & suppliant petitions to Barbarians trampled under foot? Is your money expended, stolen, or gone?—and is the pride of the navy no more? My dear Sir; if you have any regard to the good of the Nation, to your own prosperity, & to the dignity of your administration, let me pray you, to bring me into your counsels.—
          It hath been painful to me to be obliged to say what I have said; and it will be more painful to say what I must be obliged to say, if, forever, you continue unmoved at my intreaty?
          I tender you my services, in any such way as may be honorary to yourself: and not degrading to the person of him whose study it shall be to clothe your administration with all the benefits which the wisdom that is in me may inspire: and this may be done, notwithstanding all that hath been, or may be said.—
          I am, as ever, Yr. sincere friend, in the truth—
          
            D. Austin
          
          
          
            PS. 11. o’Clock—For God’s Sake Sir, send me to Great Britain. Our foreign relations are suffering. The cloud of Europe will, before all is over be over your head, if it be not dispelled. Many rejoice at the failure of the expedition against the Barbary powers.
            The Nation will sustain, an incalculable loss, if you delay at this moment.
            Confer with such Senators, as you judge proper. You cannot, Sir, but believe that I know something of this matter.
            You seem, Sir, not to enter into the jealousies of the European powers, in respect to this Country as they now open upon a pacific estate.
            I would offer myself for examina. on this subject: but I may not disclose the means by which the exploit of general relief is to be performed.—
            The longer the matter is delayed, the more deeply will the affairs of the Nation be engulphed.—
          
        